DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondences submitted 12/30/2021. In the paper of 12/30/2021, Applicant has amended claims 1, 6, 45, and 46. 

Status of the Claims
Claims 1-4, 6, 26 and 42-47 are currently under examination. Claims 7-22, 24-25 and 29-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Response to Arguments
The rejection of claims 1, 6, 44-45 and 47 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719) is withdrawn in view of new claim amendments.
The rejection of claims 2-4, 26, 42-43 and 46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719) in view of Giese et al. (2009, J Forensic Sci 54(6): 1287-1296) is also withdrawn in view of new claim amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 26 and 42-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,891,445 in view of Selden et al. (US2009/0023603, previously cited).

Although the claims at issue are not identical, they are not patentably distinct from each other. 
Both the instant claims and the claims of the ‘445 patent are directed to biochip(s), said biochip(s) to be used with an instrument comprising a process controller and a pneumatic subsystem, 
said biochips comprising: 
(a) a macrofluidic processing subassembly;

(b) a pneumatic subassembly which is adapted to connect to the pneumatic subsystem of said instrument through said at least one pneumatic subsystem interface, and to the subassemblies of said biochip, comprising, a pneumatic plate further comprising one or a plurality of drive lines that contain only air to pneumatically drive fluids and to deliver pressure to the top ends of each of said preloaded storage chambers to cause said first and second foils to burst and release their contents upon scripted instructions from said process controller; 
 
(c) a subassembly comprising: 
(ci) at least one preloaded buffer storage chamber; each one of said preloaded buffer storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end;

(d) a fluidic subassembly, comprising:
(di) at least one lyophilized reagent reconstitution chamber preloaded with lyophilized reagent and positioned in alignment with said preloaded liquid reagent storage chamber via at least one through hole, such that when said preloaded liquid reagent reconstitution chamber receives pressure delivered to said top end from said instrument, said first and second foils burst and release the contents of the liquid reagent storage chamber into said lyophilized reagent reconstitution chamber, thereby reconstituting said lyophilized sizing reagent.

The biochip(s) of the ‘445 patent differ from the instant biochip in that the claims of the ‘445 patent comprises some additional modules that are not recited in the instant claims i.e. at least one optical subsystem interface to the instrument and a separation and detection subassembly comprising at least one separation channel having a detection region positioned to send signals from each of said at least one separation channel to said optical subsystem on said instrument. The claims of U.S. Patent No. 10,821,445 additionally recite/imply an intended use for components of their biochip (i.e. one preloaded electrophoresis buffer storage chamber, one preloaded sieving matrix storage chamber etc.).

Selden et al. teach providing a thermal cycling chamber on a biochip (para [0113]).

The instant claims are not patentably distinct over the biochip of the ‘445 patent as it would be obvious to provide a chamber on the biochip of the claims of U.S. Patent No. 10,821,445 as taught by Selden et al. for the benefit of on-chip amplification of nucleic acids.

Claims 1-4, 6, 26 and 42-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10, 26-27 and 30-33 of copending U.S. Patent Application No. 13/829,263. 

This is a provisional nonstatutory double patenting rejection.

Both the instant claims and the claims of copending Application No. 13/829,263 are directed to biochip(s) for conducting multiplexed PCR analysis, said biochip to be used with an instrument, said instrument comprising a process controller and a pneumatic subsystem.

Both the biochip(s) of copending Application No. 13/829,263 and the instant claim comprise: 
(i) a macrofluidic block comprising: 
a) a plurality of macrofluidic features comprising at least one preloaded reagent storage chambers, each one of said preloaded reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; 
b) an inlet for receiving said at least two nucleic acids; 
c) at least one pneumatic subsystem interface to said instrument; aligned with a fluidics subassembly via at least one through hole for each of preloaded reagent storage chambers, and configured to receive pressure from said instrument and deliver it to said top end, thereby causing said first and second foils to burst, and to release the contents of each of said preloaded reagent storage chambers upon scripted controls by said process controller; 

(ii) a pneumatic subassembly adapted to connect to said pneumatic subsystem through at least one pneumatic subsystem interface, and to the subassemblies of said biochip, comprising a pneumatic plate comprising one or a plurality of drive lines that contain only air, said pneumatic plate aligned with a fluidics subassembly via at least one through hole for each of said at preloaded reagent storage chambers, and configured to receive pressure from said instrument and deliver it to said top ends, thereby causing said first and second foils to burst, and to release the contents of each of said preloaded reagent storage chambers upon scripted controls by said process controller;

(iii) a fluidics subassembly comprising:
a) at least one reconstitution chamber preloaded with a lyophilized multiplexed PCR reagents;
b) at least one thermal cycling chamber; and 
c) a primary flow path, said primary flow path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber.

The biochip(s) of copending Application No. 13/829,263 differ from the instant biochip in that the claims of copending Application No. 13/829,263 comprises some additional modules that are not recited in the instant claims, i.e. at least four preloaded reagent storage chambers and a plurality of microfluidic features necessary to perform at least one of said at least 25 intended direct actions pursuant to scripted instructions received through said at least one pneumatic subassembly interface to the instrument, said plurality of microfeatures further comprising at least one nucleic acid purification membrane.
Further, the claims of copending Application No. 13/829,263 additionally recite/imply an intended use for components of their biochip (i.e. the at least four preloaded reagent storage chambers comprise or are provided as a first lysis reagent storage chamber, a second lysis reagent storage chamber, a wash reagent storage chamber and an elution reagent storage chamber etc.).

The instant claims are not patentably distinct over the biochip of copending Application No. 13/829,263 as the claims of  copending Application No. 13/829,263 are directed to a more specific version of the instant biochip(s), thus the claims of copending Application No. 13/829,263 anticipate the instant claims.


Claims 1-4, 6, 26 and 42-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending U.S. Patent Application No. 15/416,603.
This is a provisional nonstatutory double patenting rejection.

Both the instant claims and the claims of copending Application No. 15/416,603 are directed to biochip(s) for conducting multiplexed PCR analysis, said biochip to be used with an instrument, said instrument comprising a process controller and a pneumatic subsystem.

Both the instant claims and the claims of copending Application No. 15/416,603 provide:
A biochip comprising:
(i) a pneumatic subassembly comprising at least one pneumatic subassembly interface to said pneumatic subsystem on said instrument and to the subassemblies of said biochip, comprising a pneumatic plate comprising one or a plurality of drive lines that contain only air said pneumatic plate aligned with a fluidics assembly via at least one through hole for each of said at least one preloaded reagent storage chambers on or in a macrofluidic block, and configured to receive pressure from said instrument and deliver it to said top ends thereof, thereby causing said first and second foils to burst, and to release the contents of each of said at least one preloaded reagent storage chambers upon scripted controls from said process controller;

(ii) said macrofluidic block comprising: 
a) at least one preloaded reagent storage chamber, each one of said preloaded reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; and 
(b) an inlet for receiving said at least two nucleic acids; 

(iii) said fluidics subassembly comprising: 
(a) at least one reconstitution chamber preloaded with lyophilized multiplexed PCR reagent and positioned in fluid communication with said elution reagent storage chamber; 
(b) at least one thermal cycling chamber; and 
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber, such that when said at least one preloaded reagent storage chamber receives pressure delivered to said top end from said instrument, said second foil bursts and releases the contents of each of said at least one reagent storage chambers, thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to said at least one thermal cycling chamber.

The biochip(s) of copending Application No. 15/416,603 differ from the instant biochip in that the instant claims are directed to at least one preloaded reagent storage chamber comprising elution reagent  and the release of the content of these preloaded reagent storage chambers cause elution of said at least two nucleic acids followed by reconstitution of said lyophilized multiplexed PCR reagent, thereby generating PCR mix solution for amplification.
The claims of copending Application No. 15/416,603 provide at least one preloaded reagent storage chamber comprising lysis reagent and the release of the content of these preloaded reagent storage chambers cause lysate to reconstitute the lyophilized multiplex PCR reagent to generate a PCR mix solution for amplification.
The instant claims and the claims of copending Application No. 15/416,603 do not recite or provide any additional structural differences between the claimed reagents of the preloaded storage chambers in both instances. Further, the intended use for the reagent and the preloaded reagent storage chamber cannot limit biochips that retain identical structures/elements. The instant claims are not patentably distinct over the biochip of copending Application No. 15/416,603.

Conclusion
No claims are currently allowed in view of the rejections provided above.
Claims  1-4, 6, 26 and 42-47 are free of the prior art as the prior art fails to teach a biochip comprising a pneumatic subassembly comprising at least one pneumatic subassembly interface to said pneumatic subsystem on said instrument and to the subassemblies of said biochip, comprising a pneumatic plate comprising one or a plurality of drive lines that contain only air said pneumatic plate aligned with a fluidics assembly via at least one through hole for each of said at least one preloaded elution reagent storage chambers on or in a macrofluidic block, and configured to receive pressure from said instrument and deliver it to said top ends thereof, thereby causing said first and second foils to burst, and to release the contents of each of said at least one preloaded reagent storage chambers upon scripted controls from said process controller.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 25, 2022